Name: Council Regulation (EEC) No 3269/81 of 16 November 1981 amending Regulation (EEC) No 3501/80 establishing ceilings and Community surveillance of imports of certain products originating in Portugal (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/2 Official Journal of the European Communities 18 . 11 . 81 COUNCIL REGULATION (EEC) No 3269/81 of 16 November 1981 amending Regulation (EEC) No 3501/80 establishing ceilings and Community surveillance of imports of certain products originating in Portugal (1981) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in v particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 3501 /80 (') the Community established ceilings and Community surveillance of imports of certain products originating in Portugal ; whereas Council Regulation (EEC) No 2370/81 of 27 July 1981 laying down the arrangements applicable to trade between Greece and Portugal (2) provides that, from its entry into force, Greece is required to apply this tariff measure ; whereas Regulation (EEC) No 3501 /80 should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3501 /80 is hereby amended as follows : 1 . In Article 1 ( 1 ) the words 'of Nine' shall be deleted. 2. The following subparagraphs shall be added to Article 1 (3) : ' In the case of such reintroduction, Greece shall introduce the levying of customs duties calculated in accordance with Regulation (EEC) No 2370/81 . As soon as the amounts set off against the ceilings within its territory have reached the amounts indicated in the Annex, Greece may reintroduce, until the end of the calendar year, the levying of duties calculated in accordance with Regulation (EEC) No 2370/81 . It shall notify the Commission, which shall inform the other Member States of this fact. Paragraph 2 shall apply mutatis mutandis.' 3 . The Annex shall be replaced by the following : (') OJ No L 367, 31 . 12. 1980, p . 40 . (2) OJ No L 236, 21 . 8 . 1981 , p . 1 . 18 . 11 . 81 Official Journal of the European Communities No L 330/3 'ANNEX List of products subject to import ceilings in 1981 Serial No CCT heading No Description NIMEXEcode Level of the (a) Community ceiling (b) amount concerning Greece (tonnes) 1 2 3 4 5 P 1 48.01 Paper and paperboard (including cellulose wadding), machine-made, in rolls or sheets : C. Kraft paper and kraft board : ex II . Other :   Kraft liner (a) 48.01-20 ; 22 ; 24 ; 30 ; 32 ; 34 ; 36 ; 38 ; 39 (a) 62 000 (b) 2 000 P 2 F. Other 48.01-60 to 99 (a) 2 000 (b) nil (a) Kraft liner means machine-finished or machine-glazed paper or paperboard, in rolls, containing not less than 80 % of chemical sulphate softwood pulp calculated on total fibre content, weighing more than 1 1 5 g/m2 and having a Mullen burst ration of not less than 35 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1981 . For the Council The President CARRINGTON